Citation Nr: 0921934	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  05-25 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for exfoliative 
dermatitis.  

3.  Entitlement to service connection for alcoholism.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for hypertension, to 
include being secondary to the appellant's service-connected 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from May 1965 to May 
1968, and from October 1968 to October 1971.  The appellant 
had service in the Republic of Vietnam during the Vietnam 
Conflict.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of March and October 
2004 of the Des Moines, Iowa, Department of Veterans Affairs 
(VA), Regional Office (RO).  In February 2006, the appellant 
testified for before an RO Hearing Officer.  A transcript of 
that hearing was prepared and has been included in the claims 
folder for review.  

The issue of entitlement to service connection for 
hypertension on a direct basis, and not related to exposure 
to chemical dioxins, is addressed in the REMAND portion of 
the decision below and this issue is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  While in service, the appellant may have been exposed to 
loud noises.  However, the service medical treatment records 
are negative for any complaints involving tinnitus or ringing 
in the ears.

3.  The appellant did not start complaining about ringing in 
the ears until the early 1990s - twenty years after he had 
been discharged from the military.

4.  Medical evidence etiologically linking the appellant's 
current tinnitus with his military service or any incident 
therein has not been presented.

5.  While in service, the appellant was diagnosed as 
suffering from acute and transitory skin conditions.  
However, his end-of-enlistment physical was negative for any 
findings or symptoms indicative of a chronic dermatological 
disorder.

6.  Since being discharged from service, the appellant has 
been diagnosed as suffering from exfoliative dermatitis.  
Nevertheless, medical evidence etiologically linking this 
condition or any other disability of the skin with the 
appellant's military service or any incident therein, 
including exposure to chemical dioxins, has not been 
presented.  

7.  The appellant has been treated for alcoholism which may 
be due to his own willful misconduct.  

8.  Medical evidence etiologically linking the appellant's 
alcoholism with his military service or secondary to a 
service-connected disability or to a disability that should 
be service-connected has not been presented.  

9.  The appellant served in the Republic of Vietnam during 
the Vietnam Conflict where he may, or may not, have 
experienced combat-type stressors.

10.  When asked about his claimed stressors, the appellant 
has been vague and nonresponsive.

11.  While the appellant has been diagnosed as having PTSD, 
the appellant's claimed stressors have not been verified.  
Moreover, because of the appellant's lack of information with 
respect to his claimed stressful events, including the 
nonsubmission of buddy statements, none of the claimed 
stressors has been verified nor can they be conceded.  

12.  The appellant has hypertension.  

13.  Medical evidence etiologically linking the appellant's 
hypertension with a service-connected disability (diabetes 
mellitus) has not been presented.  


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304 (2008).

2.  Service connection for a dermatological disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  Alcoholism was not, as a matter of law, incurred in or 
aggravated by service, and the appellant's alcoholism is not 
proximately due to, the result of, or aggravated by any 
service-connected disorder.  38 U.S.C.A. §§ 105, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 
3.102, 3.159, 3.301, 3.303, 3.304, 3.310(a) (2008).

4.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304 (2008).

5.  Service connection for hypertension as being secondary to 
the appellant's service-connected diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a very detailed 
letter sent to the appellant in June 2003 from the agency of 
original jurisdiction (AOJ).  It is further noted that a more 
recent VCAA type letter was forwarded to the appellant prior 
to the Board' review of the appellant's claim - this occurred 
in February 2008.  The first letter sent by the AOJ was 
provided to the appellant prior to a determination of the 
merits of his claim.  These letters informed the appellant of 
what evidence was required to substantiate the claim for 
service connection and of his, and VA's, respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  

The Federal Circuit Court and the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
and then go back and readjudicate the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant and his representative 
over the course of this appeal, the claimant clearly has 
actual knowledge of the evidence the claimant is required to 
submit in this case; and (2) based on the claimant's and his 
representative's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof.  

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008).  The record indicates that the appellant 
underwent a number of medical examinations in conjunction 
with his claim and the results from those examinations have 
been included in the claims folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant availed himself of that opportunity and 
provided testimony before the RO.  A copy of that transcript 
has been included in the claims folder for review.  During 
that hearing, the appellant chronicled his history of the 
purported disabilities and the treatment that he had obtained 
over the years.  The appellant was given notice that the VA 
would help his obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  During the 
course of this appeal, the appellant has proffered documents 
and statements in support of his claim.  It seems clear that 
the VA has given the appellant every opportunity to express 
his opinions with respect to the issues now before the Board 
and the VA has obtained all known documents that would 
substantiate the appellant's assertions.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was provided with 
Dingess notice via a letter that was sent to him by the AOJ 
in March 2006.  Because this notice has been provided, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, at 393 (1993).

As noted above, the appellant has submitted a claim for 
service connection benefits.  Under 38 U.S.C.A. §38 U.S.C.A. 
§§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303(b) (2008), 
service connection may be awarded for a "chronic" condition 
when:  (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the appellant presently 
has the same condition; or (2) a disease manifests itself 
during service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the appellant's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Additionally, a appellant who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) 
(2008), shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence otherwise.  38 C.F.R. § 3.307(a) (2008).  If an 
appellant was exposed to a herbicide agent during active 
military service, the diseases noted at 38 C.F.R. § 3.309(e) 
(2008) will be service connected if the requirements of 38 
C.F.R. § 3.307(a) (2008) are met, even there is no record of 
such disease during service.  However, if the rebuttable 
presumptions of 38 C.F.R. § 3.307(d) (2008) are also not 
satisfied, then the appellant's claim shall fail. VA has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
it has not been specifically determined that a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, an 
appellant must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6) (2008).  Second, the appellant 
must be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e) (2008).  See Brock v. Brown, 10 Vet. 
App. 155, 162 (1997).  If a disorder is not listed in 38 
C.F.R. § 3.309(e) (2008), the presumption of service 
connection related to Agent Orange is not available.  See 
McCartt v. West, 12 Vet. App. 164 (1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

I.  Tinnitus

The appellant has claimed that he now suffers from ringing in 
the ears and he has intimated that the tinnitus is the result 
of his military service.  He maintains that he was exposed to 
loud noises and ammunition fire, and that it was this 
exposure that led to the development of tinnitus.  He has 
thus requested that service connection be granted for this 
condition.  

A review of the appellant's service medical treatment records 
fails to reveal complaints involving any type of ringing in 
the ears, either acute or chronic.  Following the appellant's 
claim for benefits, a VA audiological examination was 
performed in August 2003.  It was noted by the examiner that 
the appellant had twenty (20) years of post-service 
occupational noise exposure.  It was further reported that 
post-service medical records did not note tinnitus until 
2003.  Upon completion of the exam, the audiologist confirmed 
the diagnosis of tinnitus.  However, she further concluded 
that the appellant's tinnitus began twenty (20) years after 
the appellant's discharge from service and that the condition 
was due to post-service occupational noise exposure.  The 
categorically concluded that the appellant's tinnitus was not 
related to service.  

Besides the VA audiologist's opinion, there is no other 
medical opinion that would substantiate or even suggest that 
the appellant's tinnitus began in or was caused by or the 
result of his military service.  The Board notes that the 
appellant is competent to report that on which he has 
personal knowledge, i.e., what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the appellant is a lay person, and as a layperson, 
he does not have the expertise to opine regarding medical 
diagnosis or etiology.  He can assert that he experiences 
ringing in the ears.  However, he cannot medically attribute 
that ringing to his service.  Thus, in the absence of 
evidence demonstrating that the appellant has the requisite 
training to proffer medical opinions, the contentions made by 
him are of no probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993).

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant and 
the representative in reporting their belief that the 
appellant now suffers from tinnitus that may be related to 
military service noise exposure.  The Board also believes 
that these individuals are sincere in expressing these 
opinions.  However, the matter at hand involves complex 
medical assessments that require medical expertise.  See 
Jandreau.  These individuals are not competent to provide 
more than simple medical observations.  They are not 
competent to provide complex medical opinions regarding the 
nature of the appellant's purported tinnitus.  See Barr.  
Thus, the lay assertions are not competent or sufficient.

While the record indicates that the appellant has been 
diagnosed with tinnitus, there is no medical evidence that 
this condition is related to his military service.  In other 
words, the records are negative for any findings or medical 
suppositions that would corroborate any of assertions made by 
the appellant or the representative.  Thus, despite their 
contentions, medical evidence showing that the appellant now 
suffers from tinnitus that was caused by or began in or 
related to his military service has not been presented.  
Therefore, it is the conclusion of the Board that the 
preponderance of the evidence is against the appellant's 
claim.

As the evidence is not in equipoise, the appellant is not 
afforded the benefit-of-the-doubt, and the Board concludes 
that service connection for tinnitus is denied.

II.  Exfoliative Dermatitis

The appellant has asserted that he now suffers from some type 
of skin disability that he attributes to his military 
service.  He has averred that after service, he treated the 
skin condition with over-the-counter medications until he 
sought treatment from his private doctor.  He contends that 
his current VA medical treatment records shows that he has a 
chronic condition that is related to service.  In the 
alternative, he has also insinuated that his current skin 
disorder was caused by or the result of his exposure to 
chemical dioxins (Agent Orange) while serving in Vietnam.  

The service medical treatment records and the service records 
confirm that the appellant had active service in the Republic 
of Vietnam.  As such, he may have been exposed to chemical 
dioxins while serving there.  However, it is further noted 
that the appellant has not been, nor has he ever been, 
diagnosed as suffering from a skin disorder that might be 
considered service-connected on a presumptive basis.  Hence, 
38 C.F.R. §§ 3.307 and 3.309 (2008) are not for application.  

The service medical treatment records show that the appellant 
was suffering from acne during his first period of 
enlistment.  When he completed his second enlistment, the 
appellant's skin was judged to be "normal".  
 
In conjunction with his claim, the appellant's private 
medical treatment records have been obtained and included in 
the claims folder for review.  Of particular interest are 
those records from starting in 1986 and the Covenant 
Clinic/Doctor Leaderman.  These records indicate that he was 
treated for a rash in the groin area that was treated and no 
further treatment was necessary.  The record from his 
personal care provider reported a diagnosis of seborrheic 
dermatitis in 1992, and epidermoid cyst in 1993, and repeated 
treatment for dermatitis in 1999.  Regardless of the 
treatment received, none of the medical doctors etiologically 
linked the skin disorder suffered therefrom in the 1980s, 
1990s, or currently with the appellant's military service 
that ended in 1971.

The appellant underwent a VA dermatology examination in 
November 2007.  The appellant's claims folder was reviewed 
prior to the examination.  The appellant's history of 
dermatitis was chronicled.  Upon completion of the physical 
examination of the appellant, he was diagnosed as suffering 
from seborrheic dermatitis, which was best treated with the 
use of topical and oral medicines.  The examiner further 
opined that the appellant's current skin disorder was not 
related to service or any incidents therein.  She further 
concluded that his current skin condition was not due to or 
caused by exposure to chemical dioxins.  With respect to any 
acute skin condition that the appellant may have experienced 
while in service, the examiner noted that the appellant was 
not currently suffering from those conditions and that the 
appellant did not suffer from a skin condition when he was 
discharged from service in 1971.  

The appellant and his representative have all put forth the 
argument that the appellant's current skin disorder is 
somehow related to the appellant's military service.  Again, 
the available in-service medical records do not show 
treatment for any type of chronic (vice transitory) skin 
condition.  Although the appellant contends that after 
service he continuously experienced a skin disability, the 
medical records, either private or government, do not support 
this assertions.  He was discharged from service in 1971 and 
it was not until 1986 that he sought treatment for a rash.  
Moreover, while it is true that he has been more recently 
treated for skin eruptions and rashes, a VA Compensation and 
Pension Examinations has failed to produce a diagnosis that 
would link the appellant's current skin disability with his 
military service or any incident therein.  Moreover, neither 
the appellant nor his representative has proffered any 
medical opinions that would etiologically link any skin 
symptoms with the appellant's military service or any 
incident therein.  

Nevertheless, despite the lack of medical evidence in support 
of the appellant's claim, the appellant and accredited 
representative, have continued to put forth the argument that 
the appellant's now suffers from a skin disorder that is 
somehow related to his military service.  This evidence is 
considered lay evidence, and it is certainly deemed credible.  
38 C.F.R. § 3.159(a)(2) (2008).  Yet, they have not shown, 
nor claimed, that they are qualified, through education, 
training or experience, to offer medical diagnoses, 
statements, or opinions.  Therefore, their opinions, while 
offered in good faith, cannot be considered competent medical 
evidence and, as such, it is insufficient for purposes of 
establishing nexus, or causation.  38 C.F.R. § 3.159(a)(1) 
(2008); also, see Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In this instance, the appellant and representative are 
competent to discuss any skin eruptions or symptoms that they 
may have observed.  However, they are not competent to say 
that the appellant now suffers from a disability that is 
related to his service or to a condition he suffered 
therefrom while he was in service.  In other words, there is 
no indication that they possess the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant, 
his wife, and the representative in reporting their belief 
that the appellant now suffers from a skin disability that 
began in or was caused by or the result of his military 
service.  The Board also believes that these individuals are 
sincere in expressing these opinions.  However, the matter at 
hand involves complex medical assessments that require 
medical expertise.  See Jandreau.  These individuals are not 
competent to provide more than simple medical observations.  
They are not competent to provide complex medical opinions 
regarding the nature of the appellant's purported skin 
condition.  See Barr.  Thus, the lay assertions are not 
competent or sufficient.

While the record indicates that the appellant has been 
treated for various skin disorders recently, there is no 
medical evidence that his purported skin disorder is related 
to his military service.  In other words, the records are 
negative for any findings or medical suppositions that would 
corroborate any of assertions made by the appellant, his 
wife, or the representative.  Thus, despite their 
contentions, medical evidence showing that the appellant now 
suffers from a skin disorder that was caused by or began in 
or related to his military service has not been presented.  
Therefore, it is the conclusion of the Board that the 
preponderance of the evidence is against the appellant's 
claim.

As the evidence is not in equipoise, the appellant is not 
afforded the benefit-of-the-doubt, and the Board concludes 
that service connection for a skin disorder is denied.

III.  Alcoholism

The appellant also seeks service connection for alcoholism.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  

The appellant's service treatment records are negative for 
any complaints, treatment, or diagnosis of an alcohol abuse 
disorder.  His post-service medical records do indicate that 
he received treatment on a number of occasions for his 
alcoholism.  However, those medical records do not link his 
alcoholism with another disorder.  The medical providers who 
have treated the appellant's alcoholism have not insinuated 
or suggested that his alcoholism was secondary to a service-
connected disorder.  

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-
91, prohibits, effective for claims filed after October 31, 
1990, [as in this case] payment of compensation for a 
disability that is a result of a appellant's own alcohol or 
drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), 
3.301(d) (2008).

However, the United States Court of Appeals for the Federal 
Circuit (Court) has held that there can be service connection 
for compensation for an alcohol or drug abuse disability 
acquired as secondary to, or as a symptom of, his or her 
service-connected disability.  Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).  The Court indicated that appellants 
could only recover if they can "adequately establish that 
their alcohol or drug abuse disability is secondary to or is 
caused by their primary service-connected disorder."  Id. at 
1381.  The Court further stated that such compensation would 
only result "where there is clear medical evidence 
establishing that the alcohol or drug abuse disability is 
indeed caused by a appellant's primary service-connected 
disability, and where the alcohol or drug abuse disability is 
not due to willful wrongdoing."  Id.

The above-referenced legislation expressly prohibits the 
grant of direct service connection for alcohol or drug abuse 
based on claims filed on or after October 31, 1990.  
Therefore, service connection on a direct basis must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
at 429 (1991).

The appellant, however, claims that his drug and alcohol 
disability is secondary to a disability that is or should be 
service-connected.  Although the appellant may suggest that 
this is the case, there is no medical evidence that would 
support this hypothesis.  Medical evidence has not been 
proffered that has concluded that the appellant's alcohol use 
was proximally due to or the result of a service-connected 
disorder or a disability that should be service-connected.  

In other words, there is no medical evidence associated with 
the record establishing that the alcoholism was due to, the 
result of, or aggravated by, a service-connected disorder, as 
required by Allen, 237 F.3d at 1381.  Therefore, service 
connection is not warranted for alcohol abuse.  While the 
appellant maintains that he has alcoholism as a result of his 
military service, as a lay person without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").

In sum, the claim for service connection for alcoholism on a 
direct basis must be denied as a matter of law, and the 
preponderance of the competent, probative evidence of record 
reflects that the appellant's alcoholism is not proximately 
due to, the result of, or aggravated by, any service-
connected disability or a disability that should be service-
connected.  The benefit-of-the-doubt doctrine is therefore 
not for application, and the claim for service connection for 
alcohol abuse must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.102 (2008).



IV.  Post-Traumatic Stress Disorder (PTSD)

Also on appeal is the issue of entitlement to service 
connection for PTSD.  The appellant has asserted that he now 
suffers from PTSD.  He points to VA and private medical care 
providers who have diagnosed the appellant as having PTSD.  
He has maintained that this condition was caused by stressors 
he experienced while in Vietnam.  Specifically, he has said 
that his stressors were Vietnamese insurgents who dressed 
like civilians in "black pajamas" and an incident where he 
sideswiped a bus while driving a military truck.  He has also 
claimed that he helped load helicopters with wounded soldiers 
and that he was hit in the head with a rock thrown by a 
civilian.  The appellant has contended that it was these 
stressful events that led to the development of PTSD, for 
which he now seeks VA compensation benefits.  

Eligibility for a PTSD service connection award requires that 
three elements must be present according to VA regulations:

(1)  medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.125(a);

(2)  credible supporting evidence that 
the claimed inservice stressor actually 
occurred; and

(3)  a link, established by medical 
evidence, between the current symptoms 
and the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2008).  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  If the evidence establishes that the 
appellant engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the appellant's service, the 
appellant's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  See also 38 U.S.C.A. § 
1154(b) (West 2002).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2008).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the 
Court took judicial notice of the mental health profession's 
adoption of the DSM-IV in May 1994 (first printing) and its 
more liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-
41 (1997).

For the purposes of establishing service connection, a 
stressor is an event experienced by the appellant during 
active service that is outside the range of normal human 
experience and that would be markedly disturbing to almost 
anyone.  Examples of such events are experiencing an 
immediate threat to one's life, or witnessing another person 
being seriously injured or killed.  It is the distressing 
event, rather than the mere presence in a "combat zone" 
that may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD.  See Zarycki v. Brown, 6 Vet. 
App. 91, 99 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Relative to PTSD, if the evidence shows that the appellant 
was engaged in combat with the enemy and the claimed stressor 
was related to combat, no further development for evidence of 
a stressor is necessary.  If the claimed stressor is not 
related to combat with the enemy, a history of a stressor as 
related by the appellant is, in itself, insufficient.  
Service records must support the assertion that the appellant 
was subjected to a stressor of sufficient gravity to evoke 
the symptoms in almost anyone.  Thus, the existence of a 
recognizable stressor or accumulation of stressors must be 
supported. It is important that the stressor be described as 
to its nature, severity, and date of occurrence.  Manual M21-
1, Part VI, para. 7.46(e),(f) (Dec. 21, 1992).

Additionally, with regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the appellant 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002).  "Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki, supra; 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2008).

The record reflects the appellant served two tours-of-duty in 
the US Army.  He had foreign or possibly hazardous service 
when he served in the Republic of Vietnam.  His military 
occupational specialty (MOS) during his second enlistment was 
62B30, that of an engineer equipment assistant.  He was a 
clerk typist during his first enlistment.  The official 
records do not show that the appellant was awarded a personal 
or unit valour award, such as a Bronze Star Medal for Valor, 
a Purple Heart Medal, or a Presidential Unit Citation.  The 
record also does not show that the appellant fired his 
personal weapon at the enemy such that he might have been 
awarded a Combat Infantryman Badge or a similar award from 
the Army.

The appellant has asserted that he now suffers from PTSD and 
that such a disorder has been caused by his service in the 
Army.  However, he has not said that he was exposed to dead 
bodies or enemy fire.  He has not contended that he 
experienced a sexual assault while on active duty.  He has 
stated that he helped move wounded soldiers onto medivac 
helicopters and he sideswiped a bus filled with civilians 
while driving a large truck.  He further stated that he saw 
Viet Cong impersonating civilians through the wearing of 
black pajamas.  He has not claimed that he was fired upon by 
the enemy.  He has not been more specific with respect to his 
claimed stressors.  

Yet, despite the appellant's assertions, he has not provided 
any documents or statements from members of his Army unit 
that could verify or even expand upon his claimed stressors.  
He did not provide names of individuals who might have 
witnessed the purported events.  It is further noted that 
when asked to provide more information concerning the 
stressors, the appellant has been silent.  As such, there is 
just a lack of evidence, including letters to family or 
friends, that would corroborate the appellant's assertions.

To make sure that the appellant fully understands what the 
Board is saying - none of the incidents claimed by the 
appellant could be verified.  With respect to any incident 
that may or may not have occurred, the appellant has remained 
vague with regard to such pertinent facts as names, dates, 
and locations.  He has never commented on whether any 
verifiable person was with him at the time any of the 
"stressful" events occurred, the date it happened, or other 
information that would help in the confirmation of his story.  
Moreover, the file contains no other independent credible 
evidence, such as statements from fellow soldiers, as to the 
occurrence of the alleged events.

The Board recognizes that it has a duty to assist the 
appellant in obtaining additional information that may 
benefit or support his claim.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  The claims folder indicates that, on 
numerous occasions, the VA has attempted to obtain additional 
information from the appellant concerning his claimed 
stressors.  However, the appellant has remained vague in 
providing the needed information.  To the Board, it appears 
that the appellant has not provided information that is 
essential in obtaining the verifying evidence he alludes 
thereto.  See also Gobber v. Derwinski, 2 Vet. App. 470 
(1992); Olson v. Principi, 3 Vet. App. 480 (1992).

The appellant may assert that because an examiner has 
provided a diagnosis of PTSD, this should be enough to 
prevail on his claim. It is true that the appellant does have 
a diagnosis of PTSD and he has received treatment for other 
psychiatric disorders.  However, the diagnosis of PTSD was 
apparently made following a recitation by the appellant of 
his alleged stressors, which may or may not have resulted 
from actions while in the Army.  

Because the PTSD diagnosis has been based on the appellant's 
own recitation of his alleged service history (stressors), it 
is uncertain to what extent the appellant actually meets the 
criteria for PTSD.  Where the VA determines that the 
appellant did not engage in combat with the enemy, or that 
the appellant did engage in combat with the enemy but the 
claimed stressor is not related to such combat, the 
appellant's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Zarycki, 
supra.

The Court held in West, supra, in effect, that a psychiatric 
evaluation that is based on an incomplete or questionable 
history is inadequate for rating purposes and frustrates the 
efforts of judicial review.  Reviewing Zarycki and West 
together, it appears that in approaching a claim for service 
connection for PTSD, the question of the existence of an 
event claimed as a recognizable stressor must be resolved by 
adjudicatory personnel and, once such a stressor is 
established, whether it is sufficient to give rise to PTSD is 
a medical determination.  Thus, if an examiner renders a 
diagnosis of PTSD that is not clearly based upon stressors in 
service whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.  Because 
the Board can find no verifiable stressor, it would be 
pointless to conduct "ancillary testing" to further 
corroborate his diagnostic condition.  The Board further 
concludes that any attempts to corroborate claimed stressors 
through other government agencies would also be fruitless.

The Board is cognizant of the case of Pentecost v. Principi, 
16 Vet. App. 124 (2002), wherein the Court reversed the 
Board's denial of a claim for service connection for PTSD on 
the basis of an unconfirmed in-service stressor.  However, in 
Pentecost, supra, the claimant submitted evidence that his 
unit was subjected to rocket attacks.  The Court pointed out 
that corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The facts in this case are 
distinguishable because the appellant has submitted no 
independent evidence of the occurrence of the claimed in-
service stressors.  He has not claimed that his unit was 
subject to mortar attacks or enemy fire.  He has just been 
vague and nonresponsive when questioned with respect to his 
claimed stressors.  As such, as noted above, VA has been 
unable to confirm his allegations.

In determining whether service connection is warranted, the 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either event.  If however the preponderance of the evidence 
is against the claim, service connection must be denied.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, a verifiable 
stressor to support a diagnosis of PTSD has not been shown.  
While PTSD has been diagnosed, the appellant has not provided 
sufficiently detailed information relating to his examples of 
stressors to allow for corroboration, and, a diagnosis of 
PTSD, without verified stressors relating the disorder to 
military service, is insufficient to establish entitlement to 
service connection.  The Board finds therefore that there is 
not sufficient evidence to place the evidence in equipoise as 
to whether the appellant suffers from PTSD related to his 
military service.  On the basis of these findings and 
following a full review of the record, the Board concludes 
that the record does not show that the appellant has PTSD 
related to his experiences while in the US Army, and service 
connection for PTSD is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.102 
(2008).  Thus, the appellant's claim is thus denied.

V.  Hypertension

The final issue on appeal involves the claim for service 
connection for hypertension.  The appellant has maintained 
that the condition is secondary to his service-connected 
diabetes mellitus.  Alternatively, he has claimed that the 
cardiac condition began in or is the result of his military 
service.  

The post-service medical records indicate that the appellant 
was diagnosed with hypertension around 1996.  He has been 
given medications for treatment of the hypertension.  As a 
result of his claim for benefits, the appellant underwent a 
VA examination in February 2004 in order to determine whether 
he had diabetes mellitus and if his hypertension was somehow 
related to his possible diabetes mellitus.  That examination 
confirmed a diagnosis of diabetes mellitus and hypertension.  
However, the medical examiner specifically opined that the 
appellant's hypertension was not related to or caused by his 
diabetes mellitus.  

Following that examination, service connection was granted 
for diabetes mellitus but denied for hypertension.  

The appellant's service medical records indicate that he was 
not treated for any type of cardiac/heart condition while he 
was in service.  His end-of-enlistment physical is negative 
for any findings that would suggest that he was suffering 
from hypertension or the precursors thereof.  The post-
service medical records do not show a diagnosis of 
hypertension until 1996, after which he received treatment 
for the condition.  Although the appellant has asserted that 
his hypertension is somehow related to or was caused by his 
diabetes mellitus, neither the appellant nor his accredited 
representative has submitted medical evidence that would 
support their assertions.  Moreover, they have not pointed to 
any treatment records that would corroborate their 
contentions.  

Nevertheless, despite the lack of medical evidence in support 
of the appellant's claim, the appellant, along with his 
accredited representative, have continued to put forth the 
argument that the appellant's hypertension is secondary to 
his service-connected diabetes mellitus.  This evidence is 
considered lay evidence, and it is certainly deemed credible.  
38 C.F.R. § 3.159(a)(2) (2008).  Yet, they have not shown, 
nor claimed, that they are qualified, through education, 
training or experience, to offer medical diagnoses, 
statements, or opinions.  Therefore, their opinions, while 
offered in good faith, cannot be considered competent medical 
evidence and, as such, it is insufficient for purposes of 
establishing nexus, or causation.  38 C.F.R. § 3.159(a)(1) 
(2008); also, see Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In this instance, the appellant and representative are 
competent to discuss any cardiac-related symptoms that they 
may have observed.  However, they are not competent to say 
that the appellant now suffers from a disability that is 
related to a service-connected disability.  In other words, 
there is no indication that they possess the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant and 
the representative in reporting their belief that the 
appellant's hypertension is somehow related to the 
appellant's service-connected diabetes mellitus.  The Board 
also believes that these individuals are sincere in 
expressing these opinions.  However, the matter at hand 
involves complex medical assessments that require medical 
expertise.  See Jandreau.  These individuals are not 
competent to provide more than simple medical observations.  
They are not competent to provide complex medical opinions 
regarding the nature of the appellant's hypertension.  See 
Barr.  Thus, the lay assertions are not competent or 
sufficient.

While the record indicates that the appellant has been 
treated for hypertension and for diabetes mellitus, there is 
no medical evidence linking these two conditions.  In other 
words, the records are negative for any findings or medical 
suppositions that would corroborate any of assertions made by 
the appellant or the representative.  Thus, despite their 
contentions, medical evidence showing that the appellant now 
suffers from hypertension that is related to or caused by his 
service-connected diabetes mellitus has not been presented.  
Therefore, it is the conclusion of the Board that the 
preponderance of the evidence is against the appellant's 
claim.

As the evidence is not in equipoise, the appellant is not 
afforded the benefit-of-the-doubt, and the Board concludes 
that service connection for hypertension secondary to the 
appellant's service connected diabetes mellitus is denied.


ORDER

1.  Entitlement to service connection for tinnitus is denied.

2.  Entitlement to service connection for exfoliative 
dermatitis is denied.  

3.  Entitlement to service connection for alcoholism is 
dismissed.

4.  Entitlement to service connection for PTSD is denied.

5.  Entitlement to service connection for hypertension as 
being secondary to the appellant's service-connected diabetes 
mellitus is denied.  


REMAND

The Board has concluded by its discussion above that the 
medical evidence does not support the appellant's assertions 
that his hypertension was caused by or is the result of his 
service-connected diabetes mellitus.  However, the second 
part of the issue remains open; that is, a determination 
needs to be made as to whether service connection may be 
granted for hypertension on a direct based upon the reasoning 
of Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  In this 
instance, the RO's denial of the issue has centered around 
whether the appellant's hypertension should be considered 
secondary to his diabetes.  The RO has not however explored 
and determined whether hypertension may be granted on a 
direct basis.  It has not requested an opinion on this 
matter, and it has not informed the appellant how he may 
prevail on a direct basis.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO/AMC for the following 
actions:

1.  The RO/AMC must inform the claimant 
of the requirements involved with his 
claim for entitlement to service 
connection for hypertension on a direct 
basis in accordance with Combee v. Brown, 
34 F. 3d 1039 (Fed. Cir. 1994) and what 
he must do in order to prevail on his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO/AMC should schedule the 
appellant for a VA cardiology 
examination, by an appropriate 
specialist, to evaluate whether his 
diagnosed hypertension began in or is the 
result of his military service.  The 
claims folder and this remand are to be 
made available to the examiner before the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.

The examiner is asked to express an 
opinion concerning whether the appellant 
suffers from hypertension that began in 
or was caused by or the result of his 
military service.  The examiner must 
provide a comprehensive report including 
rationales for all opinions and 
conclusions, citing the objective medical 
findings leading to the examiner's 
conclusions.  If further testing or 
examination by specialists is required to 
evaluate the disabilities, such testing 
or examination is to be done before 
completion of the examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.

3.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2008); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and the appellant's representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


